                                          Case 4:19-cv-03419-PJH Document 26 Filed 05/11/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JIMMY LEE DAVIS,
                                                                                          Case No. 19-cv-03419-PJH
                                  8                   Plaintiff,

                                  9             v.                                        ORDER DENYING RELIEF FROM
                                                                                          JUDGMENT
                                  10     CITY OF SAN FRANCISCO,
                                                                                          Re: Dkt. No. 25
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         On June 10, 2019, pro se plaintiff Jimmy Lee Davis filed a complaint and motion to

                                  15   proceed in forma pauperis (“IFP”). Dkts. 1, 2. On July 3, 2019, Magistrate Judge Spero

                                  16   granted plaintiff’s motion to proceed IFP (Dkt. 5) and on July 10, 2019, issued a report

                                  17   and recommendation finding many of plaintiff’s claims to be delusional and the complaint

                                  18   failed to state a cause of action. Dkt. 6. This court adopted Judge Spero’s report and

                                  19   recommendation on August 13, 2019 and dismissed plaintiff’s complaint with leave to

                                  20   amend. Dkt. 15.

                                  21         On August 22, 2019, plaintiff filed an amended complaint, naming the City of San

                                  22   Francisco as the sole defendant. Dkt. 17. On December 13, 2019, the court determined

                                  23   that the claims made in the amended complaint were duplicative of his original complaint

                                  24   and were frivolous for the same reasons. Dkt. 23. The court determined that further

                                  25   amendment would be futile and dismissed plaintiff’s claims with prejudice. Id. The court

                                  26   also entered judgment on the same day. Dkt. 24.

                                  27         Plaintiff’s current filing is a rambling, partially delusional letter to the court

                                  28   describing, among other things, that Mayor London Breed and her son stole plaintiff’s
                                             Case 4:19-cv-03419-PJH Document 26 Filed 05/11/20 Page 2 of 3




                                  1    social security benefits and the FBI and the Jewish Defamation League “have

                                  2    endeavored to murder plaintiff.” Dkt. 25 at 1–2. Plaintiff’s letter is also replete with

                                  3    obscenities and otherwise inappropriate language. At the end of the letter, plaintiff

                                  4    requests an order to show cause why an “equitable decree” has not been issued. Id. at

                                  5    5.

                                  6            Because he is proceeding pro se, the court interprets plaintiff’s filing as a motion to

                                  7    vacate judgment pursuant to Federal Rule of Civil Procedure 60(b). “Rule 60(b) allows a

                                  8    party to seek relief from a final judgment, and request reopening of his case, under a

                                  9    limited set of circumstances including fraud, mistake, and newly discovered evidence.”

                                  10   Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Under Rule 60(b), “the court may relieve

                                  11   a party . . . from a final judgment, order, or proceeding for the following reasons: (1)

                                  12   mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence
Northern District of California
 United States District Court




                                  13   that, with reasonable diligence, could not have been discovered in time to move for a new

                                  14   trial under Rule 59(b); (3) fraud, . . . misrepresentation, or misconduct by an opposing

                                  15   party; (4) the judgment is void; (5) the judgment has been satisfied, released, or

                                  16   discharged; it is based on an earlier judgment that has been reversed or vacated; or

                                  17   applying it prospectively is no longer equitable; or (6) any other reason that justifies

                                  18   relief.” Fed. R. Civ. P. 60(b). The Ninth Circuit has “cautioned against the use of

                                  19   provisions of Rule 60(b) to circumvent the strong public interest in [the] timeliness and

                                  20   finality of judgments.” Phelps v. Alameida, 569 F.3d 1120, 1135 (9th Cir. 2009)

                                  21   (alteration in original) (quoting Flores v. Arizona, 516 F.3d 1140, 1163 (9th Cir. 2008),

                                  22   rev’d on other grounds sub nom. Horne v. Flores, 557 U.S. 433 (2009)).

                                  23           Here, plaintiff offers no cognizable reason in support of his motion to vacate or

                                  24   amend judgment. Plaintiff’s filings continue to repeat his delusional and frivolous

                                  25   allegations. This case was dismissed because plaintiff failed to pay the filing fee and

                                  26   failed the screening requirements of 28 U.S.C. § 1915(e)(2)(B)—reasons the plaintiff has

                                  27   not cured in his current filing.

                                  28   ///
                                                                                      2
                                          Case 4:19-cv-03419-PJH Document 26 Filed 05/11/20 Page 3 of 3




                                  1            Thus, plaintiff has articulated no basis for vacating, altering, or amending the

                                  2    judgment. The motion is DENIED. The court will entertain no further motions in this

                                  3    case.

                                  4            IT IS SO ORDERED.

                                  5    Dated: May 11, 2020

                                  6                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  7                                                  United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
